The Vice-Chancellor:
As between the complainant and the defendants, the present case comes within the principle laid down in Ward v. Arredondo. A decree in relation to the complainants right to file the bill is first to be made ; and, consequently, such complainant cannot be looked upon as a mere nominal party. He has no right in the matter in controversy: but still, there is- something to be settled between him and the defendants before the latter can litigate together. Thus, if the defendants admit the right of the complainant to file the bill and set up no defence in opposition which requires the taking of testimony, the complainant files a replication and then sets down the cause for hearing and for a decree that they interplead and settle the matter between themselves ; and the court dismisses the complainant with his costs. This has got to be done, as I have said, before the defendants contest together. Suppose this cause were now removed: there must be proceedings between the complainant and the defendants ; and as some of the defendants are citizens of the same state with the complainant, the cause cannot be removed at present.
I must deny the motion.